          Case 1:20-cv-01351-NONE-GSA Document 14 Filed 03/08/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11     ALVARO QUEZADA,                             No. 1:20-cv-01351-NONE-GSA (PC)
12                    Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                   RECOMMENDATIONS IN FULL
13             v.                                  (Doc. No. 13.)
14                                                 ORDER DENYING PLAINTIFF’S MOTIONS
       C. NEPOMUCENO, et al.,
                                                   FOR PRELIMINARY INJUNCTIVE RELIEF AS
15                                                 MOOT
                      Defendants.
                                                   (Doc. Nos. 2, 5.)
16
17          Plaintiff Alvaro Quezada is a state prisoner proceeding pro se with this civil rights action
18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On January 22, 2021, findings and recommendations were entered, recommending that
21   plaintiff’s motions for preliminary injunctive relief, filed on September 23, 2020 and October 5,
22   2020, be denied as moot. (Doc. No. 13.) Plaintiff was granted fourteen days in which to file
23   objections to the findings and recommendations. (Id.) The time for filing objections has now
24   expired, and Plaintiff has not filed objections or responded otherwise to the findings and
25   recommendations.
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
28   court finds the findings and recommendations to be supported by the record and proper analysis.

                                                     1
         Case 1:20-cv-01351-NONE-GSA Document 14 Filed 03/08/21 Page 2 of 2



 1        Accordingly,
 2        1.    The findings and recommendations issued by the magistrate judge on January 22,
 3              2021 (Doc. No. 13), are adopted in full; and
 4        2.    Plaintiff’s motions for preliminary injunctive relief, filed on September 23, 2020
 5              (Doc. No. 2) and October 5, 2020 (Doc. No. 5), are denied as moot.
 6
     IT IS SO ORDERED.
 7
 8     Dated:   March 7, 2021
                                                    UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
